Citation Nr: 1433915	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-26 084A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for an eye disability. 

4.  Entitlement to service connection for bilateral restless leg syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before a hearing office at the RO in March 2009.  A transcript of the hearing is of record.  In June 2012, the Veteran requested to appear at a second hearing, this time before the Board by videoconference.  The hearing request was withdrawn in statement received by the Board in March 2014 and the Board will therefore proceed with a decision in this case.

The October 2007 notice of disagreement (NOD) also initiated appeals with respect to claims for entitlement to service connection for a heart disability, right knee disability, and erectile dysfunction.  Service connection for these conditions was granted in March 2011 and May 2012 rating decisions, all effective May 4, 2007.  The award of service connection represents a full grant of the benefits sought on appeal, and the claims for entitlement to service connection for heart, right knee, and erectile disabilities are not before the Board.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


